Citation Nr: 1236274	
Decision Date: 10/19/12    Archive Date: 11/05/12

DOCKET NO.  09-13 302	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for a lower back disc disease (referred to hereinafter as "low back disability"), to include as secondary to service-connected varicose veins.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Becker, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1954 to April 1958.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision from the Tiger Team special processing unit at the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  Jurisdiction subsequently was transferred back to the Veteran's home RO in Montgomery, Alabama.

Pursuant to the Veteran's request, a Video Conference hearing regarding this matter was scheduled for August 2011.  No such hearing was held, however, as he timely exercised his right to withdraw his request.  See 38 C.F.R. § 20.704(e) (indicating that a hearing may be withdrawn at any time before the date of the hearing).

The Board referred this matter for a Veteran's Health Administration (VHA) opinion in May 2012.  A VHA opinion dated in July 2012 has been associated with the claims file. 

In September 2012, the Veteran submitted evidence.  This evidence is new, or in addition to, the evidence that was considered as of the last adjudication of this mater via a May 2009 supplemental statement of the case.  Also in September 2012, the Veteran submitted a statement waiving his right to have the agency of original jurisdiction (AOJ), which in this case is the RO, initially consider the additional evidence.  The Board accordingly need not remand for the AOJ/RO to provide initial consideration of it but may undertake consideration in the first instance here.  See 38 C.F.R. § 20.1304(c).

No other potential problems with adjudication have been identified.  Accordingly, the following determination is based on review of the Veteran's claims file in addition to his Virtual VA "eFolder."  Of note is that this matter has been recharacterized as indicated above for the sake of simplicity.

Please additionally note that this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

The weight of the evidence at least is in equipoise or is slightly positive in showing that the Veteran has a low back disability related to his service-connected varicose veins disabilities.


CONCLUSION OF LAW

The criteria for entitlement to service connection for a low back disability have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

Before addressing the merits, the Board notes that VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).  Service connection for a low back disability is awarded herein.  This constitutes a full grant of the benefit sought on appeal.  Any errors committed regarding the duty to notify or the duty to assist accordingly were harmless and will not be discussed.  


II.  Service Connection

The Veteran contends that he has a low back disability which is related to his service-connected right lower extremity and left lower extremity varicose veins.  Specifically, he contends that his varicose veins caused a limp which resulted in or at the least aggravated his low back disability.

At the outset, the Board notes that in accordance with a March 1969 rating decision, service connection for varicose veins of the lower extremities was awarded.  Service connection has been in effect ever since.  Currently, the combined rating for the varicose veins is 30 percent.

Service connection "basically means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service . . . or if preexisting such service, was aggravated therein."  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  To establish service connection, there generally must be (1) medical or satisfactory lay evidence of a current disability, (2) medical evidence, or in certain circumstances lay testimony, of in-service incurrence or aggravation of an injury or disease, and (3) medical or satisfactory lay evidence of a nexus between the current disability and the in-service disease or injury.  See Hickson v. West, 12 Vet. App. 247 (1999); Barr v. Nicholson, 21 Vet. App. 303 (2007).

Service connection also may be established if the evidence of record reveals chronicity or continuity.  38 C.F.R. § 3.303(b).  If a chronic disease is shown in service, subsequent manifestations of the same chronic disease at any later date, however remote, may be service connected, unless clearly attributable to intercurrent causes.  Id.; Barr, 21 Vet. App. at 303.  Continuity of symptomatology post-service is required where a condition in service is noted but is not, in fact, chronic or where a diagnosis of chronicity legitimately may be questioned.  Id.; Savage v. Gober, 10 Vet. App. 488 (1997).  

Further, service connection may be established for any disease diagnosed after discharge when the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection is presumed for some diseases even when there is no record of such disease during service if certain circumstances exist.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309.  Applicable here are those for presumptive service connection for chronic diseases.  38 U.S.C.A. § 1112(a); 38 C.F.R. §§ 3.307(a), 3.309(a).  First, the Veteran must have served 90 days or more during a period of war or after December 31, 1946.  38 U.S.C.A. § 1112(a); 38 C.F.R. § 3.307(a)(1).  Second, the Veteran must have manifested a chronic disease such as arthritis to a compensable degree within one year from the date of separation from service.  38 U.S.C.A. § 1101(3), 1112(a)(1); 38 C.F.R. §§ 3.307(a)(2), (3), 3.309(a).  Affirmative evidence rebutting in-service incurrence or aggravation of the disease must be taken into consideration even if the two aforementioned circumstances are met.  38 U.S.C.A. §§ 1113, 1153; 38 C.F.R. §§ 3.307(d), 3.309(a).

Secondary service connection means that a current non-service-connected disability "is proximately due to or the result of a service-connected disease or injury."  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires showing (1) that a current disability exists and (2) that the current disability either (a) was proximately caused by or (b) is proximately aggravated by a service-connected disability.  38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439 (1995).

The Board must account for evidence which it finds to be persuasive or unpersuasive and provide reasons for rejecting any material evidence favorable to the Veteran.  See Gabrielson v. Brown, 7 Vet. App. 36 (1994), Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Therefore, an assessment of the probative value of the lay (non medical) evidence in addition to the medical evidence must be undertaken.  

Lay evidence indeed may be sufficient by itself to support a claim of service connection.  Barr, 21 Vet. App. at 307.  This is the case where the evidence is both competent and credible.  Competency is "a legal concept determining whether testimony may be heard and considered" whereas credibility is "a factual determination going to the probative value of the evidence to be made after the evidence has been admitted."  Layno v. Brown, 6. Vet. App. 465 (1994).  


A lay person is competent to provide testimony or statements relating to facts of events that the lay person observed or that is within the realm of his/her personal knowledge.  Id.  In weighing credibility, discounting of competent testimony or statements from a lay person may occur "in the light of its own inherent characteristics and its relationship to other items of evidence."  Madden v. Gober, 125 F.3d 1477 (Fed. Cir. 1997).  Factors for consideration therefore include a showing of interest, self-interest, bias, inconsistent statements, inconsistency with other evidence of record, facial implausibility, bad character, malingering, desire for monetary gain, and witness demeanor.  See Pond v. West, 12 Vet. App. 341 (1999); Macarubbo v. Gober, 10 Vet. App. 388 (1997); Caluza v. Brown, 7 Vet. App. 498 (1995); Cartright v. Derwinski, 2 Vet. App. 24 (1991).  "[T]he Board cannot determine that lay testimony or a lay statement lacks credibility merely because it is unaccompanied by contemporaneous medical evidence."  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  However, the lack of such evidence in combination with other factors may lead to the determination the lay testimony or statement is not credible.

The benefit of the doubt is given to the Veteran when there is an "approximate balance" of positive and negative evidence regarding any issue material to the determination of a matter.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 49.  As such, the Veteran prevails when the preponderance of the evidence supports his claim or is in relative equipoise but does not prevail when the preponderance of the evidence is against the claim.  Id.

Although all the evidence has been reviewed, only the most salient and relevant evidence is discussed herein.  Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000) (holding that the Board must review the entire record but does not have to discuss each piece of evidence).  

Service treatment records, to include those from the Veteran's June 1954 entrance evaluation and his April 1958 separation evaluation, are silent with respect to reports of any low back problems.  No mention was made that any such problem was found or diagnosed.  Indeed, the Veteran's spine was normal at both of the aforementioned evaluations.

Service connection for bilateral varicose veins has been in effect since early 1969.  VA treatment records document that, around that time, the Veteran underwent surgery for his varicose veins.

At a May 1970 hearing, the Veteran testified that he lifted bags of fertilizer weighing up to 100 pounds in his position working for a farm supply company.

Private treatment records dated in 2003 and 2004 from Dr. K.T. reflect the Veteran's problems with his varicose veins.  

2006 and 2007 private treatment records from Dr. R.L. document diagnoses of degenerative joint disease of the lumbar spine, degenerative facet arthritis of the lumbar spine, left sciatica in the past, and resolved right sciatica.  A November 2006 treatment record further documents that the Veteran had exacerbated his low back lifting a filing cabinet he expected to be light but was heavy.  November 2007 treatment record further documents that the Veteran was quite slow to move about.

In February 2008, the Veteran was afforded a VA arteries, veins, and miscellaneous examination.  Varicosities were present in both legs and skin abnormalities were present with respect to one leg.  Bilateral varicose veins were diagnosed.  This condition was determined by the examiner to cause decreased mobility.

Dr. K.K. indicated in a March 2008 letter that the Veteran has ongoing back pain and degenerative disc disease with permanent radiculopathy into his lower extremities.  Dr. K.K. then opined that this condition has been "worsened due to [the Veteran's] peripheral vascular disease.  Because of ... peripheral vascular disease, he is unable to ambulate without an altered gait and this has significantly exacerbated and worsened his back and hip pain and radiculopathy into his lower extremities."

In February 2009, the Veteran was afforded a VA spine examination.  The examiner, a physician, reviewed the claims file.  Noted with respect to Dr. K.K.'s letter was that no mention was made of varicose veins.  The examiner also interviewed the Veteran.  He indicated that he used to manage a hardware store.  Upon physical assessment, the examiner found the Veteran's gait to be wide-based but otherwise normal.  Varicose veins and/or varicosities were present in both legs.  There were no skin abnormalities.  Superficial varicose veins were diagnosed in addition to chronic lumbar strain.  The examiner noted that there was no documentation of abnormal gait.  Next, the examiner opined that no documentation had been supplied to support a medical connection, to include aggravation, between the Veteran's varicose veins and his chronic lumbar strain.  The lack of evidence in current medical literature to support an anatomic relationship between varicose veins and lumbar spine symptoms was pointed out in this regard.

The July 2012 VHA opinion was rendered by Dr. S.T., a specialist in internal medicine, following review of the claims file.  Dr. S.T. indicated that the term peripheral vascular disease generally refers to peripheral arterial disease.  Dr. S.T. also indicated that the heading chronic venous disease generally includes varicose veins.  It was suspected that Dr. K.K. was not sufficiently specific in his use of the term peripheral vascular disease.  Dr. S.T. then opined that it is not at least as likely as not that the Veteran's low back disability was proximately caused by or is proximately aggravated by his service-connected varicose veins disabilities.  In this regard, it was noted that his low back disability likely is caused by the rigors of life such as lifting 100 pound sacks of fertilizer and lifting unexpectedly having filing cabinets.  Further noted was that there was no evidence of varicose veins of such severity that they might cause markedly abnormal gait or of gait abnormality so alter that it would influence the Veteran's back symptoms.  Finally, it was noted that mention of altered gait or varicose veins as the cause or aggravator of his back symptoms was not made in Dr. R.L.'s private treatment records concerning his back.

C.B., the Veteran's son and a registered nurse who resides with and provides care for him, indicated that he accompanied his father to the February 2009 VA spine examination.  He disputed the finding that the Veteran's gait essentially was normal, as he recounted that the examiner did not ask him to ambulate.  He also noted that the Veteran has walked with a limp since having surgery for varicose veins.  C.B. next questioned how Dr. S.T. could render the VHA opinion without ever having examined the Veteran.  C.B. finally indicated that the Veteran had been a farmer for a short time, but that his four sons had been around to do the heavy lifting and that there were no 100 pound sacks of fertilizer.

A second letter from Dr. K.K. also is dated in September 2012.  Dr. K.K. started by indicating that the Veteran suffers from peripheral neuropathy and not peripheral vascular disease as was indicated mistakenly in his previous letter.  Then, Dr. K.K. indicated treating the Veteran for the past 12 years.  Dr. K.K. next opined based on numerous examinations of the Veteran that his low back disability is associated with or contributed to by a chronic altered gait, as he ambulated predominately with a limp.  Additionally opined was that the altered gait was due to nerve damage from his varicose veins procedure which was "substandard at best."  That the Veteran's legs are very scarred was cited as support for this opinion.  Dr. K.K. noted that the Veteran worked the better part of his life in a management position which did not require rigorous activity and therefore would not have made him prone to back problems.

Given the above, the Board finds that service connection for a low back disability is warranted.  All necessary requirements for establishing entitlement to this benefit are met.  

A current disability exists when there is a disability when a claim for it is filed or at any time during the pendency of such claim.  See McClain v. Nicholson, 21 Vet. App. 319 (2007).  It is undisputed that the Veteran has a current low back disability.  He filed his claim in December 2007.  Various diagnoses related to degeneration/arthritis and sciatica were made prior thereto.  Thereafter, diagnoses related to degeneration/arthritis were rendered.  A diagnosis of chronic strain additionally was rendered.

The only remaining question for secondary service connection is whether or not the Veteran's current low back disability was proximately caused by or is proximately aggravated by a service-connected disability.  Here, service connection is in effect only for right lower extremity varicose veins and for left lower extremity varicose veins.  The question thus is whether or not the Veteran's current low back disability was proximately caused by or is proximately aggravated by his service-connected right and left lower extremity varicose veins disabilities.

At the outset, acknowledgement is given to the Veteran's belief that such proximate cause or aggravation exists.  Such a belief sometimes is sufficient to so establish either nexus.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (quoting Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), as follows:  "explicitly rejected [is] the view ... that 'competent medical evidence is required ... [when] the determinative issue involves ... medical etiology'").  It indeed is error to suggest that lay evidence can never be sufficient to satisfy the requirement that there be some sort of nexus between a claimed condition and a service-connected disability.  See Colantonio v. Shinseki, 606 F.3d 1378 (Fed. Cir. 2010); Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010).  

Yet the question of whether there exists a nexus in this case is medical in nature.  Of note in this regard are the numerous potential causes of low back disabilities as well as the intricacies of the musculoskeletal and circulatory systems and the interplay between them.  Also of note is that the complexity involved here readily is evident from the discussion below concerning the medical opinions of record and the fact that they are in conflict.  For these reasons, only those with specialized medical knowledge, training, and/or experience therefore are competent to answer the above question about nexus.  See Jones v. West, 12 Vet. App. 460 (1999).  The Veteran, as a layperson without such knowledge, training, and/or experience, is not competent to render an opinion that there exists a nexus between his low back disability and his service-connected varicose veins disabilities.  See Cromley v. Brown, 7 Vet. App. 376 (1995); Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

Three medical opinions concerning nexus are of record.  Dr. K.K.'s opinion, which collectively is shown in his letters, is positive.  Specifically, Dr. K.K. concluded that the Veteran's service-connected varicose veins disabilities forced him to alter his gait by walking with a limp and that this subsequently contributed to or is associated with his low back disability.  In other words, Dr. K.K. found proximate aggravation.  The opinions of the VA examiner and Dr. S.T. are negative.  The examiner essentially determined that the Veteran's low back disability was not connected, to include through both causation and aggravation, to his service-connected varicose veins disabilities.  Dr. S.T. concluded that the Veteran's low back disability was neither proximately caused by nor is proximately aggravated by his service-connected varicose veins disabilities.  

The probative value of medical evidence, in addition to lay evidence, may be discounted "in the light of its own inherent characteristics and its relationship to other items of evidence."  Madden, 125 F.3d at 1477.  Factors that may be considered in assessing the probative value of a medical opinion include a physician's access to the claims file or other pertinent evidence, the thoroughness and detail of the opinion, the accuracy of the factual premise underlying the opinion, the scope of examination, the rationale for the opinion offered, the degree of certainty provided, and the qualifications and expertise of the examiner.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120 (2007); Prejean v. West, 13 Vet. App. 444 (2000); Black v. Brown, 10 Vet. App. 297 (1997); Ardison v. Brown, 6 Vet. App. 405 (1994); Sklar v. Brown, 5 Vet. App. 140 (1993); Reonal v. Brown, 5 Vet. App. 458 (1993); Guerrieri v. Brown, 4 Vet. App. 467 (1993).  

The qualifications and expertise of Dr. K.K., the VA examiner, and Dr. S.T. are undisputed.  All are physicians.  Only Dr. S.T. was noted to have expertise, namely in internal medicine.  Yet the lack of expertise of Dr. K.K. and the VA examiner is not significant in this case.  Unlike with certain disabilities such as psychiatric disabilities for which only a psychologist, psychiatrist, or similar individual possesses adequate medical knowledge, a low back disability and varicose veins disabilities are those for which almost all physicians possess adequate medical knowledge.  Both the VA examiner and Dr. S.T. reviewed the claims file and therefore possessed adequate personal knowledge.  Of note is that Dr. S.T.'s review, as it was at a later date than the VA examiner's, covered more of the evidence pertinent to this matter.  It appears that Dr. K.K. did not review the claims file.  However, some pertinent evidence in the form of his own treatment records concerning the Veteran logically were reviewed.  This equates to substantial personal knowledge.

As pointed out by C.B., Dr. S.T. did not conduct any examination of the Veteran.  This is standard practice for VHA opinions.  Such opinions therefore are dependent on the detail and accuracy of examinations recounted in the claims file.  The VA examiner conducted an examination of the Veteran (a report of which was available to Dr. S.T. for review), but this examination was not of adequate scope.  C.B., a lay person albeit concededly with some medical background as a registered nurse, is competent to indicate that he accompanied the Veteran to this examination and that the examiner inaccurately found the Veteran's gait basically to be normal without ever having asked him to walk.  C.B. indeed personally experienced these examination events and has been in a position to observe the Veteran's gait as abnormal and with a limp over the years as his son and caregiver.  C.B. further is credible to indicate the aforementioned because no significant reason for doubt is found.  The examination report does not provide proof or disproof.  A favorable decision here further may result in financial gain for the Veteran, causing him to be self interested.  This does not necessarily mean a financial gain for C.B., however, even though he resides with and cares for the Veteran.  Dr. K.K. finally did not conduct any examination of the Veteran specific to determining the propriety of service connection as did the VA examiner.  Yet it is recognized that Dr. K.K. likely repeatedly has conducted examinations of adequate scope regarding gait as one of the Veteran's long-term treatment providers.

Some of the factual premises underlying the opinion of Dr. K.K., the VA examiner, and Dr. S.T. are correct.  Each was based on the facts that the Veteran has a current low back disability and has varicose veins in both legs that are service-connected disabilities.  Dr. S.T. additionally accurately noted the Veteran's lifting of 100 pound sacks of fertilizer as well as lifting of an unexpectedly heavy filing cabinet.  With respect to the fertilizer sacks, it is noted that the Veteran himself testified this was during work for a farm supply company.  C.B.'s indication that there were no heavy fertilizer sacks around when the Veteran worked on his farm with his sons therefore is not on point.  One of the additional factual premises underlying the VA examiner's opinion is incorrect.  That the Veteran has an abnormal, limping gait was found in the preceding paragraph.  Neither Dr. K.K.'s opinion nor Dr. S.T.'s opinion is based on the same underlying factually incorrect premise.  Dr. K.K.'s obviously was not, as he noted chronic altered gait as a result of a limp.  Dr. S.T., noted no gait abnormality substantial enough to cause back problems but did not go so far as to say there was no such abnormality at all.  

An adequate rationale, as fully set forth above, was provided in support of the nexus opinions rendered by Dr. K.K., the VA examiner, and Dr. S.T.  All of the opinions convey an adequate amount of certainty.  No speculation indeed is noted in any of them.  See 38 C.F.R. § 3.102 (distinguishing "within the range of probability" required to resolve the benefit of the doubt in favor of the Veteran with respect to service origin from "pure speculation" and "remote possibility").  Finally, all of the opinions are of adequate thoroughness and detail.  The VA examiner and Dr. S.T. considered both whether or not the Veteran's current low back disability was proximately caused by or is proximately aggravated by his service-connected varicose vein disabilities.  The words used by Dr. K.K., as implied above, convey consideration of proximate aggravation but not proximate cause.  This is of no consequence, however.  Unlike the negative opinions of the VA examiner and Dr. S.T., Dr. K.K.'s opinion is positive.  Consideration of only proximate cause or proximate aggravation accordingly is sufficient.  It indeed can be that there is neither proximate cause nor proximate aggravation but it cannot be that there is both proximate cause as well as proximate aggravation.  

From the above discussion, it is clear that the probative value of the negative opinion of the VA examiner is significantly decreased.  It further is clear that the probative value of the negative opinion of Dr. S.T. is decreased somewhat due to its at least partial dependence on the VA examination.  It further is clear that the probative value of the position opinion of Dr. K.K. is not discounted at all.  The weight of the positive opinion accordingly at least is in equivalent with or is greater than the weight of the negative opinions.  The evidence at least is split evenly or slightly preponderates in support of the Veteran's claim, in other words.  

The Veteran, in sum, has a current low back disability.  The overall weight of the opinions on whether or not a nexus exists between his current disability and his service-connected varicose veins disabilities either is positive, in that an aggravation nexus is found, or in relative equipoise, such that the benefit of the doubt is invoked.  Nothing more is required to establish the Veteran's entitlement to service connection for a low back disability on a secondary basis.  This benefit accordingly is granted to him.  Thus, further discussion regarding other ways in which it can be established and granted (general, chronicity/continuity of symptomatology, presumptive) is unnecessary.


ORDER

Service connection for a low back disability is granted.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


